Title: To James Madison from Richard O’Brien, 8 November 1801
From: O’Brien, Richard
To: Madison, James


					
						Esteemed Sir,
						Algiers The. 8th. of Novembr. 1801
					
					I had The pleasure of receiving on the 3d. Inst. yours of The 16th. ultimo.  I am glad to find you are well.
					You will have heard from Mr. Montgomery That The U S Ship the G Washington Captain Shaw, arrived at Algiers on The 5th. ultimo 

& with said Ship The Peace & plenty with the last of The Stipulations for Tunis, That The Washington is nearly discharged and will Sail in about 

15. or 20 days from this for Tunis & takes under her Convoy The Peace & plenty.
					The arrival of The Washington has much Contributed, with the knowledge of The 3 frigates being in This Sea to Save our affairs and 

There was no alternative but for said Ship to Enter This port  It gives us here Security—for The present.
					As I had refused The Regency the passport &c. for The Crews of the tripolines from Oran, I did not like to ask The dey for one for 

The Ship for Tunis.  Further after his note Enforceing The Gaurentee of The treaty with Tripoli, I thought we had better not trust to his 

passport, and further I would wish to Shew him & his ministry both Turkish & Jewish That we finally would make force to be our 

passports.  This might not be Oeconomic but Sir it is at present requisite  policy.  I had my fears That the two tripoline Corsairs at 

Gibralter finding That we had no frigate to Blockade them, and That the Sea was quite free for Them that, as The Gibralter Craft and boats 

was so frequently passing from Gibralter to Oran & returning, That, as those 30 or 40 men That remained at Gibralter in The 2 Corsairs of 

Tripoli would know That the Coast was Cleare and that those at Gibraltar would know that Theire Crews to The number of 250 were at Oran that the 2 Corsairs would push for Oran and take on board these 

men and Obtain Supplies and be an Enemie in The rear of our 2 Eastern frigates and The President in want of provisions and a sickly Crew, 

Could not act.  My fears was great on this Occasion  I therefore intimated to the proper persons here that I daily expected 4 More of our 

frigates in This Sea That They wld. proceed off Tunis and Tripoli and That if They of Algiers had any regard for The 250 Tripolines, to 

Ship Them of directly for, Tunis & Coastways They might get adjacent to Tripoli  This finesse had The desired Effect and They Said 250. were 

Shipt off from Oran on board a regusee Vessel and Sailed from Oran about The 12th. of October.  The Essex and Philadelphia was at Tunis 

The 25th. Sept. and proceeded for The Coast of Tripoli, where I hope They will fall in with The regusee with The 250 tripolines.  At all Events 

it will leave The 2 Corsairs at Gibralter in A shure situation That They Can do us no harm, That if The intend for sea to Cruise they must 

push for Tripoli, or it Bashaw Lend Them Crews.
					The Grand Turk was at Tunis The 25th. Septr. and affraid to proceed on acct. of Tripoli Corsairs.
					The Algerine General of Marine The deys ambasador to The Grand Signior returned here The 12th. ultimo.  This Government has 

purchased The influence and friendship of The Captain Pascha.  They have arranged Theire whole affairs, got Thire money, and to this date, 

There has arrived here 755 Turk recruits.  The Grand Signior gives to Algiers as presents 4 Thsd. recruits, 40 Brass Guns, 500 Barrels 

powder, 1000 Quintal of Sulpher, 40 Thsd. balls, 500 bales of Sail Cloth, 100 Masts 6 Thsd. plank & 1000 Quintal of rope yarns, pitch tar & 

Rosin 1000 Barrels, besides Caftans and Valuable presents to The dey & Ministry.  A part of those articles is arrived here.  This I supose is 

turkish policy to Strengthen the hands, of, This State the principal & political redoubt of The Ottoman Empire—or to lull These Regencys,  into 

a Security to plunder Them.  We Shall See what The french or British will do to alter The System of Barbary.  They might as usial Still See their 

policy in Letting it exist.
					This place has been for 19 days Occupied fitting out 6. of their large Corsairs.  They Sailed on the 5th. Inst. and before this time is 

on the Coast of Spain.  This Circumstance & Some bad weather has prevented dispatch to The Wn.  If Comodore Dale does not arrive here 

within a few days we Shall have no prospect of Makeing a Cash payment for one years annuities in Lieu of Stores—but peaceable times will 

give us Articles Much Cheaper On the annuities.  The Ship to Tunis will Make 21 Thsd. dollars freight.
A Rough Sketch Of Our Debts to The dey & Bacris as Viz—
					
						
							
							Dolrs
						
						
							To The Dey borrowed for The Washington in October 1801
							8000
						
						
							2 bills of Mr. Donaldsons protested—Money recd. of The Bacris amtd
							2000.
						
						
							The 2 yrs. prest. amtd. to 16 Thsd. dolrs. Bacris advanced
							7238 1/2
						
						
							paid bills of Tripoli & other Occasional presents amtd.
							1846 1/4
						
						
							prest. to The Vickelhadge return from Constantinople
							350.
						
						
							Suposed Expences of The Washington at Algrs
							500
						
						
							Consular Expences to This date amtd.
							988 1/2
						
						
							Dr. Dollars
							20923 1/4
						
						
							Credit
							2076 3/4
						
						
							Errors Excepted  Ballance Dr. The U States
							18,846 1/2
						
					
					On the business of The annuities we Shall after The or settleing accounting for the Cargo of The Washington be two years in arrears in The 

annuities.  Suppose we Could effect a Cash payment at 25 Thousd. dollars pr Yr. Thus—it would be
					
						
							
							Dlrs.
						
						
							
							50,000
						
						
							Debts in Cash to The Dey, Bacris & Consul at Algrs.
							18846
						
						
							Total Debts Thus Suposed of the US. Dollars
							68,846
						
					
					I doubt not but That a Cash payment might be made to This regency in Lieu of our burthensome System of Stores but if I have not the Cash 

or The Means to Effect The Same, it is not My fault.  It would be better to give 15. or 20 Thousd. dollars as a doucer to Effect The Cash 

payment, to be Secured by a new Article in The treaty.
					I hope That Tripoli will be attacked by our frigates with Success in The Ensuing Summer.  There is The greatest necesity So to do for, by this 

Circumstance will we Secure a Regular friendship with Algiers and Tunis—but if we Should give way we are inviteing Those Regencies 

to do by us as Tripoli intended.
					On the 12th. ultimo The dey told The Dean Consul That he Considered it an insult to The amount of 100 Thsd. dollars on account 

of a dean ship at Constantinople halling down The flag of Algiers and refuseing to Bring The presents from That City to This  In Consequence 

The dey would insist, his demand would be acquiesed to, or if not he would Make war with Denmark and put The Consul in Chains.  Finally 

This business was Setled with about 8 fathoms in presents.  And The dean Consul agreed for a large dean Ship to Come to Algiers go to Constantinople for to Bring The presents and dureing The voyage to wear the flag of Algiers at the main.
					It is thought the corsairs would have orders to take deans but I do not apprehend it as Bacris & Busnachs—The directory has 34 sail of Vessels 

chiefly employed Carrying grains to Portugal  These Vessels has The Portugeese pass and a Consideration for Those Vessels and The Lucrative 

business They are Employed on might influence The directory to put it into The noddle of The Shark not to take Stockfish As there is 

some dean frigates in This Sea.  If the Portugees has no frigates, at Gibralter the Corsairs of This Regency will push off Lisbon & c.
					
						Richard OBrien
					
					
						The dey requests to have sent him by the first Vessels with Stores or regalia, 500 Mahogany planks or boards of 1, 2, 3 &c. 4 inches 

thick and as broad and as long as They Can be procured—allso will be wanting The large planks and Spikes Commisioned for these 2 years  I 

expect it will be some time before The Washington will arrive in The U States, but Those articles On the Annuities Should be 

Collected.  Copy of this letter please to forward to the Secretary of State, excuse the trouble. I am Sir Very respectfully Your most Obt. Servt.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
